{¶ 44} I concur with the majority's decision to affirm the judgment of the Columbiana County Municipal Court. However, I differ from my colleagues in that I would not address an issue which has been waived as a matter of law. Appellant failed to raise the constitutionality of R.C.2919.25 with the trial court. He cannot raise it for the first time on appeal. State v. 1981 Doge Ram Van (1988), 36 Ohio St.3d 168, 170
(holding that the failure to raise a constitutional issue at the trial level waives the right to assert it at the appellate level). See also,State v. Awan (1986), 22 Ohio St.3d 120, syllabus. Thus, the merits of the argument should not be addressed, instead the argument should be deemed waived.
 {¶ 45} The majority "overlooks" the waiver and in doing so is in effect saying that an issue is waived unless the appellate court, in its absolute discretion, decides otherwise. When a court of appeals has such power it eradicates a bright line rule of law and replaces it with the particular whim of a panel of judges on a particular issue.
 {¶ 46} As I cannot overlook the waiver, I concur in judgment only. *Page 1